

116 S3506 IS: Chemical Facility Anti-Terrorism Standards Program Extension Act of 2020
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3506IN THE SENATE OF THE UNITED STATESMarch 17, 2020Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes. 1.Short titleThis Act may be cited as the Chemical Facility Anti-Terrorism Standards Program Extension Act of 2020.2.Extension of chemical facility anti-terrorism standards program of the department of homeland securitySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking the date that is 5 years and 3 months after the effective date of this Act and inserting July 18, 2020. 